                                                                                             Page 2


Stipulated Guidelines Range is 21 to 27 months imprisonment. 1 Pursuant to the plea agreement,
the defendant agreed to make restitution in the amount of $4,213.46.

      On April 22, 2020, the Court signed an order releasing the defendant from custody because,
among other reasons, he was a high-risk inmate who is especially vulnerable to contracting
COVID-19. (Doc. No. 23.)

     II.      Discussion

        A.       Applicable Law

        The Guidelines still provide important guidance to the Court following United States v.
Booker, 543 U.S. 220 (2005), and United States v. Crosby, 397 F.3d 103 (2d Cir. 2005). Indeed,
although Booker held that the Guidelines are no longer mandatory, it also held that they remain in
place and that district courts must “consult” the Guidelines and “take them into account” when
sentencing. Booker, 543 U.S. at 264. As the Supreme Court stated, “a district court should begin
all sentencing proceedings by correctly calculating the applicable Guidelines range,” which
“should be the starting point and the initial benchmark.” Gall v. United States, 552 U.S. 38, 49
(2007).

        After that calculation, however, a sentencing judge must consider seven factors outlined in
Title 18, United States Code, Section 3553(a): (1) “the nature and circumstances of the offense
and the history and characteristics of the defendant”; (2) the four legitimate purposes of sentencing,
as set forth below; (3) “the kinds of sentences available”; (4) the Guidelines range itself; (5) any
relevant policy statement by the Sentencing Commission; (6) “the need to avoid unwarranted
sentence disparities among defendants”; and (7) “the need to provide restitution to any victims,”
18 U.S.C. § 3553(a)(l)-(7). See Gall, 552 U.S. at 50 & n.6.

        In determining the appropriate sentence, the statute directs judges to “impose a sentence
sufficient, but not greater than necessary, to comply with the purposes” of sentencing, which are:

        (A)      to reflect the seriousness of the offense, to promote respect for the law, and to
                 provide just punishment for the offense;
        (B)      to afford adequate deterrence to criminal conduct;
        (C)      to protect the public from further crimes of the defendant;
        (D)      to provide the defendant with needed educational or vocational training, medical
                 care, or other correctional treatment in the most effective manner.

18 U.S.C. § 3553(a)(2).

1
    The Probation Office determined that the defendant has 17 criminal history points and,
therefore, is in criminal history category VI and has a guidelines range of 24 to 30 months. (PSR
¶¶ 89-90.) The Government has reviewed the underlying court documents that differed from the
rap sheet upon which the Government relied to calculate the Stipulated Guidelines Range, and
agrees that the defendant has 17 criminal history points. Regardless, as explained further below,
the Government is recommending a sentence that is below the Stipulated Guidelines Range.
                                                                                             Page 3



       B.      A Below Guidelines Sentence Is Appropriate in this Case.

       While the Court should consider the Guidelines range applicable in this case, the
Government agrees with the United States Probation Office that a below guidelines sentence is
appropriate in this case and would still reflect the seriousness of the offense and serve to deter the
defendant from engaging in further criminal activity, and would serve the purposes of general
deterrence.

       While living in a homeless shelter, the defendant committed a serious crime by breaking
into Bank-1 in the middle of the night and attempting to enter Bank-1’s vault. The defendant
committed this crime after sustaining numerous prior convictions.

         Nevertheless, the Government recognizes that several factors weigh in favor of a below
guidelines sentence in this case. As initial matter, the defendant already served approximately
seven months of any potential sentence in the MDC without incident before he was released on
bail in late April. Moreover, the defendant’s crime was not violent, and he did not personally gain
any money from the crime. Finally, the defendant’s personal characteristics, including his age,
health, and difficult upbringing and experiences, weigh in favor of a below guidelines sentence.
As is described in the PSR, the defendant has suffered from mental health and substance abuse
problems since he was a teenager.                                                                 .
While on home confinement with this mother, the defendant has been able to participate in
telehealth mental health services. As the Probation Office has acknowledged, imposing a
Guidelines sentence might disrupt progress the defendant has made while on home confinement.
Accordingly, considering that the defendant was already incarcerated for seven months, as long as
the defendant continues to participate in mental health treatment and is able to receive substance
abuse treatment, a below guidelines sentence would adequately balance the various considerations
under § 3553(a) and achieve the statute’s stated objectives.

    III.    Conclusion

        For the reasons set forth above, the Government respectfully requests that the Court impose
a below guidelines sentence, as such a sentence would be sufficient but not greater than necessary
to serve the legitimate purposes of sentencing.

                                               Respectfully submitted,

                                               AUDREY STRAUSS
                                               Acting United States Attorney


                                           by: _/s/ Rebecca T. Dell     _____
                                               Rebecca T. Dell
                                               Assistant United States Attorney
                                               (212) 637-2198
